DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-5 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tornoe et al. US 3390558 (hereinafter referred to as Tornoe).

Regarding claim 1, Tornoe discloses a door lock system, comprising: 
a) a frame (401+402) having a first side (401) and a second side (402) opposite said first side; 
b) a deadbolt (271) and a door latch (51) connected to said frame and configured to move between retracted (not explicitly labeled, when retracted into frame) and extended (fig.1) positions; 
c) a first rotary control (318,313,332) connected to said frame, said first rotary control having a first axis (along 318) of rotation and configured to control deadbolt movement between extended and retracted positions and to retract said deadbolt when said first rotary control is rotated in a first rotational direction (clockwise, relative to fig1/page); 
d) a second rotary control (220,211,151) having a second axis (along 220) of rotation off-spaced from said first rotary control and configured to control latch movement between extended and retracted positions; and 
e) a lever (391) coupled to said frame at a pivot point (at 379), wherein said lever includes an extension (392) configured to positively move said latch to said retracted position in reaction to rotation of said first rotary control in said first rotational direction when said deadbolt is moved toward said retracted position by said first rotary control (fig.1,7,8,10), wherein said lever is configured to be rotatable about said pivot point in a second rotational direction (counterclockwise) opposite of said first rotational direction through an arc (direction of movement, not explicitly labeled) in response to a rotary input (col9 lines 15-28) to said first rotary control, wherein said first rotational direction is one of a clockwise direction or a counterclockwise direction, and wherein said second rotational direction is the other of said clockwise direction or said counterclockwise direction. (fig. 1,7-10, col.8 line 34- col.9 line 28)

Regarding claim 2, Tornoe discloses the system in accordance with claim 1 wherein said first rotary control includes a first (313) and second actuator (332) disposed on said first side and said second side of the frame, respectively, wherein either of said first or second actuators is configured to effect rotation of said first rotary control. (fig1-2,10)

Regarding claim 3, Tornoe discloses the system in accordance with claim 2 wherein the second rotary control includes a first (211) and second handle (151) disposed on said first side and said second side of the frame, respectively, wherein either of said first or second handles is configured to effect rotation of said second rotary control. (fig.1-2,10)

Regarding claim 4, Tornoe discloses the system in accordance with claim 2 wherein at least one of said first and second actuators is a finger and thumb operated rotor (finger and thumb are required for use, fig.1-10).

Regarding claim 5, Tornoe discloses the system in accordance with claim 1 wherein said second rotary control includes a first (211) and second (151) handle disposed on said first side and said second side of the frame, respectively, wherein either of said first or second handles is configured to effect rotation of said second rotary control. (fig.1-10)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New prior art has been applied to the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art related to door lock systems.
Related but not used prior art:
Fan US 7364212
Choi US 4934800
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675